DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, Lines 1-2 should read in part “analyzing [[the]] a functioning of”.  Appropriate correction is required.
In claim 1, Lines 3-6 should read in part “engine, said vehicle comprising at least one sensor for measurement of [[a]] at least one parameter of the vehicle and an analytical computation means connected to said at least one  sensor”.  Appropriate correction is required.
	In claim 1, Lines 9-10 should read in part “by the at least one sensor, the at least one parameter of the vehicle”. Appropriate correction is required.
	In claim 1, Lines 11-13 should read in part “by the at least one sensor, at least one numerical data item representative of the measured value of the at least one parameter”. Appropriate correction is required.
	In claim 1, Lines 14-18 should read in part “by the at least one sensor, said at least one numerical data item to the analytical computation means, the transmitting being effected over a direct communication link (L1) between the at least one sensor and the analytical”. Appropriate correction is required.
at least one numerical data item against a predetermined range of values representative of [[a]] the functioning of the anti-pollution system in accordance”. Appropriate correction is required.
	In claim 1, Lines 24-26 should read “the at least one numerical data item in the memory zone only when said at least one numerical data item is not included in said predetermined range of values such as to”. Appropriate correction is required.
	In claim 3, Line 3 should read in part “the at least one numerical data item”. Appropriate correction is required.
	In claim 4, Line 2 should read in part “the at least one numerical data item”. Appropriate correction is required.
	In claim 5, Line 2 should read in part “wherein, the at least one parameter”. Appropriate correction is required.
	In claim 7, Lines 2-5 should read in part “wherein [[a]] the function point is defined by [[the]] a speed of rotation of the engine, [[the]] a speed of the vehicle, [[the]] a temperature of the engine and/or [[the]] a temperature outside of the vehicle.” Appropriate correction is required.
	In claim 9, Lines 2-3 should read in part “wherein the at least one sensor is connected electrically to the at least one analytical means”. Appropriate correction is required.
	In claim 10, Line 2 should read in part “the at least one numerical data item”. Appropriate correction is required.	
	In claim 11, Lines 1-2 should read in part “wherein, the at least one parameter”. Appropriate correction is required.
at least one parameter”. Appropriate correction is required.
	In claim 13, Lines 1-2 should read in part “wherein, the at least one parameter”. Appropriate correction is required.
	In claim 17, Line 3 should read in part “at [[a]] the functioning point”. Appropriate correction is required.
	In claim 18, Lines 1-5 should read in part “wherein [[a]] the function point is defined by [[the]] a speed of rotation of the engine, [[the]] a speed of the vehicle, [[the]] a temperature of the engine and/or [[the]] a temperature outside of the vehicle.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 8, 19, and 20
	The indefiniteness stems from the recitations of “a vehicle”, “at least one sensor”, “at least one parameter”, “at least one analytical computation means”, “said sensor”, 
	For Examination purposes the claim recitations will be read as being the same as prior mentioned claim recitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 12-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blosser (US 5,941,918).
In Reference to Claim 1

Blosser discloses:
	A method for analyzing the functioning of an anti-pollution system of a motor vehicle with a combustion engine (See Blosser, Column 7, Lines 4-6), said vehicle comprising at least one sensor (33,34,36,37,38,39,40) for measurement of a parameter of the vehicle (See Blosser, Column 7, Line 51 – Column 8, Line 1) and an analytical computation means (15) connected to said measurement sensor (33,34,36,37,38,39,40), said analytical computation means (15) comprising a memory zone (23-35), said method comprising:  
measuring, by the sensor (33,34,36,37,38,39,40), at least one parameter of the vehicle (See Blosser, Column 11, Lines 30-33), 
generating, by the sensor (33,34,36,37,38,39,40), at least one numerical data item representative of the measured value of the parameter (See Blosser, Column 11, Lines 39-43), 
transmitting, by the sensor (33,34,36,37,38,39,40), said numerical data item to the analytical computation means (15), the transmitting being effected over a direct communication link (L1) between the sensor and the analytical computation means (15) (See Blosser, Column 11, Lines 49-63),
comparing, by the analytical computation means (15), said numerical data item against a predetermined range of values representative of a functioning of the anti-pollution system in accordance with a predetermined standard (See Blosser, Column 12, Lines 16-56), and 


In Reference to Claim 3
(See Blosser, Figures 1-2)
Blosser discloses:
	comprising a step of acquiring the numerical data item stored in the memory zone (23-25). (See Blosser, Column 12, Lines 42-56).

In Reference to Claim 4
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the numerical data item stored acquired by an analytical terminal (28) connected to the vehicle. (See Blosser, Column 7, Lines 27-29).

In Reference to Claim 5
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the parameter of the vehicle being measured at a functioning point of the vehicle, the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 6
(See Blosser, Figures 1-2)
Blosser discloses:
	Comprising a preliminary step of determination of at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 7
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein a functioning point of the vehicle is defined by the speed of rotation of the engine, the speed of the vehicle, the temperature of the engine and/or the temperature outside the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 8 (As Best Understood) 
(See Blosser, Figures 1-2)
Blosser discloses:
	A vehicle comprising at least one sensor (33,34,36,37,38,39,40) for measurement of at least one parameter of the vehicle and at least one analytical computation means (15) connected to said sensor (33,34,36,37,38,39,40) and comprising a memory zone (23-25), said vehicle being adapted such as to implement the method according to claim 1. (See rejection of claim 1).

In Reference to Claim 9 (As Best Understood) 
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the sensor (33,34,36,37,38,39,40) is connected electrically to the analytical computation means (15) via a direct communication link. (See Blosser, Column 7, Lines 16-34).

In Reference to Claim 12
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the parameter of the vehicle being measured at a functioning point of the vehicle, the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 13
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the parameter of the vehicle being measured at a functioning point of the vehicle, the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 15

Blosser discloses:
	Comprising a preliminary step of determination of at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 16
(See Blosser, Figures 1-2)
Blosser discloses:
	Comprising a preliminary step of determination of at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 17
(See Blosser, Figures 1-2)
Blosser discloses:
	Comprising a preliminary step of determination of at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 18
Blosser discloses:


In Reference to Claim 20 (As Best Understood) 
(See Blosser, Figures 1-2)
Blosser discloses:
	A vehicle comprising at least one sensor (33,34,36,37,38,39,40) for measurement of at least one parameter of the vehicle and at least one analytical computation means (15) connected to said sensor (33,34,36,37,38,39,40) and comprising a memory zone (23-25), said vehicle being adapted such as to implement the method according to claim 3. (See rejection of claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10-11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blosser (US 5,941,918) in view of Knight et al. (US 2011/0231055).
In Reference to Claim 2
Blosser discloses the claimed invention except:
	Wherein said at least one numerical data item is a data item in hexadecimal format.
	Knight et al. (Knight) discloses an exhaust emissions monitoring system. (See Knight, Paragraph [0026]). Knight discloses storing information in the memory of the engine control unit (ECU) in a hexadecimal format. (See Knight, Paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the at least one numerical data item of Blosser in a hexadecimal format, as both references are directed towards exhaust emissions monitoring systems. One of ordinary skill in the art would have recognized that storing data in hexadecimal format would optimize it for wireless monitoring. (See 

In Reference to Claim 10
(See Blosser, Figures 1-2)
The Blosser-Knight combination discloses:
	comprising a step of acquiring the numerical data item stored in the memory zone (23-25). (See Blosser, Column 12, Lines 42-56).

In Reference to Claim 11
(See Blosser, Figures 1-2)
The Blosser-Knight combination discloses:
	Wherein the parameter of the vehicle being measured at a functioning point of the vehicle, the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 14
(See Blosser, Figures 1-2)
The Blosser-Knight combination discloses:
	Comprising a preliminary step of determination of at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 19
(See Blosser, Figures 1-2)
The Blosser-Knight combination discloses:
	A vehicle comprising at least one sensor (33,34,36,37,38,39,40) for measurement of at least one parameter of the vehicle and at least one analytical computation means (15) connected to said sensor (33,34,36,37,38,39,40) and comprising a memory zone (23-25), said vehicle being adapted such as to implement the method according to claim 2. (See rejection of claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyer, Raynal, Belcher, Weigel, Sarder, and Chappie show emissions control systems within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746